We must assume, in the absence of anything appearing to the contrary, that Knox voluntarily joined in the petition in error. While he filed no motion for a new trial and cannot on that account assail the judgment of the trial court for errors of law occurring at the trial he has by his own act entered his appearance in this court. The effect of the course he has pursued is to bring before the court all the parties to the action below. In such circumstances it is not material that he did not file a motion for a new trial, or lay the foundation for an appeal, as that would be necessary only for the purpose of enabling the court to review the judgment as to him for errors of law occurring at the trial, and not to, give the court jurisdiction to review the alleged prejudicial errors against the other defendants. Having joined in the petition in error, Knox is before the court, not for the purpose of obtaining any affirmative relief on account of trial errors, but in very much the respect as if named as a defendant in error and served with case-made. His appearance is such as to give the court jurisdiction to review the proceedings of the trial court, properly reserved for review *Page 23 
by his coplaintiffs in error, in so far as the judgment against them is concerned. By filing no motion for a new trial Knox has acquiesced in the judgment against him, and cannot therefore urge any errors alleged to have been committed at the trial. In so far as the case of Bowles v. Cooney, 45 Okla. 517,146 P. 221, announces a contrary rule, it is overruled. The opinion of the Commission is approved.